Citation Nr: 9905289	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 
1996, for the assignment of a 10 percent rating of the 
service-connected acne.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected residuals of a left hand 
injury.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to March 
1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
RO.  The RO granted service connection and assigned a 10 
percent evaluation for a bilateral knee disorder.  The 
veteran filed a timely Notice of Disagreement, arguing that 
his bilateral knee condition warranted a 20 percent rating.  
In his Substantive Appeal, the veteran argued again that a 20 
percent rating was more appropriate for his bilateral knee 
disability.  

In October 1996, the Board denied service connection for 
tinnitus, epididymitis and prostatitis and a compensable 
rating for the veteran's service-connected acne.  The Board 
remanded the veteran's claims of a compensable rating for 
residuals of a left hand injury and an evaluation in excess 
of 10 percent for a bilateral knee disorder.  

Following a VA examination, in May 1997, the RO assigned a 10 
percent rating for the right knee disability and a separate 
10 percent rating for the service-connected left knee 
disability.  The veteran's combined evaluation was 
20 percent.  As the veteran was requesting only 20 percent 
for his bilateral knee condition, the RO advised him that 
this was considered full satisfaction of this portion of his 
appeal.  He was also advised that, if he disagreed with the 
decision, he should write to the RO to explain the reason.  
Thereafter, although he sent many statements to the RO 
concerning other issues, the veteran never mentioned his knee 
disability to the RO.

In November 1996, the veteran filed a claim requesting an 
increase in the rating for his service-connected acne.  In 
May 1997, the RO denied a compensable evaluation.  The 
veteran filed a timely Notice of Disagreement.  In October 
1997, the RO assigned a 10 percent evaluation for the acne, 
effective on May 30, 1996, and the veteran filed a timely 
Notice of Disagreement concerning the effective date.  In 
January 1998, the RO issued a Statement of the Case 
concerning both the increased rating and effective date 
issues.  

In his timely Substantive Appeal, the veteran addressed only 
the effective date issue.  Indeed, he specifically requested 
that he receive a 10 percent rating for his service-connected 
acne back to March 21, 1994.  Thus, the issue of an increased 
rating for acne has not been perfected for appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On November 13, 1996, the veteran filed his claim for an 
increased rating for his service-connected acne.  

3.  It is not factually ascertainable in connection with the 
veteran's claim for increase that the service-connected acne 
was compensably disabling prior to May 30, 1996.  

4.  At no time since service has the veteran been shown to 
have had residual muscle or bone impairment or related 
functional limitation of a compensable degree due to the 
service-connected left hand injury.  



CONCLUSIONS OF LAW

1.  An effective date earlier than May 30, 1996, for the 
assignment of a 10 percent rating for the service-connected 
acne is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.400, 4.118 including 
Diagnostic Code 7806 (1998).  

2.  The criteria for an initial compensable rating for the 
service-connected residuals of a left hand injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.73 including 
Diagnostic Code 5227, 5308, 5309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).


Earlier effective date

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than May 30, 1996, for 
the award of a 10 percent evaluation for his service-
connected acne.  He argues that the effective date for the 10 
percent evaluation for low back disability should be March 
21, 1994, the date he filed his claim for service connection.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

The veteran filed his original claim of service connection 
for acne in July 1994.  The RO granted service connection and 
assigned an initial noncompensable rating; the veteran 
appealed.  In October 1996, the Board denied a higher rating 
for the veteran's acne.  At the time of the Board's decision, 
the last medical evidence discussing the veteran's acne was 
an August 1994 VA examination report which showed a diagnosis 
of "history of acne . . . which has now continued to remain 
in remission after treatment with Accutane."

In November 1996, the veteran filed a statement in which he 
requested an "increase" for his service-connected acne.  

The RO received VA outpatient treatment records dated from 
May 30 to August 21, 1996.  On May 30, 1996, the veteran was 
seen requesting treatment of his knees and his acne.  
Regarding the acne, the veteran was referred to surgery for 
excision of a lesion over the left scapula.  The lesion was 
excised in August 1996.  

In September 1997, a VA examination was conducted.  There 
were multiple areas of scarring, mostly on the upper region 
of the back, with a large scar near the left scapula.  There 
was slight keloid formation.  The veteran had several 
scattered active lesions, involving the back, neck, chest and 
right leg.  His face was clear.  The diagnosis was that of 
cystic acne, status post one year of Accutane, and currently 
under good control.  

Based on this evidence, the RO assigned a 10 percent 
evaluation for acne effective from May 30, 1996.  

The veteran's acne is rated by analogy to 38 C.F.R § 4.118 
including Diagnostic Code 7806.  That code provides a 
noncompensable rating for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

The first medical evidence suggesting that the veteran's acne 
had increased in severity was the May 30, 1996 VA outpatient 
report.  Indeed, there is no medical evidence of acne between 
the August 1994 VA examination report (previously considered 
by the Board) and the May 30, 1996 report.  Thus, the Board 
finds that the earliest date that it could be factually 
ascertainable that an increase in disability had occurred was 
on May 30, 1996.  As the veteran filed his claim for an 
increase in November 1996-within one year of May 30, 1996-
the effective date for the increased rating cannot be prior 
to May 30, 1996.  38 C.F.R. § 3.400(o)(2).  Accordingly, the 
claim must be denied by operation of law.  


Left hand disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The service medical records show that, in January 1992, the 
veteran slipped and fell in the shower, hitting the back of 
his left hand.  There was edema over the dorsum of the fourth 
and fifth fingers and decreased active range of motion 
secondary to pain.  There was tenderness to palpation over 
the metacarpophalangeal joint of the fifth finger.  An x-ray 
study showed a fracture of the metacarpal head of the fifth 
finger, with 25 degree angulation.  A cast was placed on the 
finger.  The cast was removed approximately one month later, 
at which time there was no pain to palpation and full active 
range of motion.  The veteran is left-hand dominant.

In August 1994, a VA examination was conducted.  The examiner 
reviewed the history of the veteran's left hand injury.  The 
veteran complained of "ill[-]defined" aches and pains of 
the left hand and fingers, but he stated that he had no 
disturbance in power or ordinary daily activities, including 
writing.  The examination of the left hand revealed no 
physical deformities.  There was full range of motion of the 
fingers, and a fist could be clenched without any problems.  
An x-ray study of the left hand revealed no evidence of acute 
or old fracture.  The fifth metacarpal bone appeared normal.  
The examiner found no disturbance of function of the left 
hand.

In April 1997, another VA examination was conducted.  It was 
noted that the veteran had a history of a left metacarpal 
fracture in the military.  The examination of the left hand 
revealed normal range of motion with a strong grip.  The 
strength and range of motion were normal.  Light touch 
sensation was intact and symmetric with the right hand.  The 
impression was that of left metacarpal fracture, healed.  

A VA orthopedic examination was conducted in February 1998.  
It was noted that the veteran had injured his left hand in a 
fall in service.  It was further noted that the veteran had 
"no active issues in regards to his hand."  Examination of 
the left hand revealed a mild ulnar deviation of the left 
fifth digit.  There was no bony prominence, swelling or 
cyanosis.  There was a full active range of motion of all 
fifth finger joints.  

A VA neurologic examination was also conducted in February 
1998.  The veteran noted that he had fractured the left hand 
in service but that it had healed properly.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The regulatory provisions containing 
the criteria for rating muscle injuries were changed, 
effective on July 3, 1997.  However, the rating criteria 
applied by the RO to the veteran's service-connected 
disability were not significantly changed by the amendments 
to the regulations.  

The service-connected residuals of the veteran's left hand 
injury have been rated as noncompensably disabling by analogy 
to 38 C.F.R. § 4.73 including Diagnostic Codes 5308 and 5309.  
These particular codes specifically address muscle injuries 
of the forearm and hand.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the residuals of the veteran's left hand 
injury are more appropriately rated by analogy to Diagnostic 
Codes 5224 to 5227.  Those codes address ankylosis of 
individual fingers.  As described hereinabove, the veteran 
sustained a fracture of the head of the left fifth 
metacarpal.  There is absolutely no medical evidence that the 
veteran suffered any injury to muscle.  

Diagnostic Codes 5224 to 5226 provide compensable evaluations 
for ankylosis of the thumb, index finger and middle finger.  
Diagnostic Code 5227, however, provides a noncompensable 
evaluation for ankylosis of any other finger.  Extremely 
unfavorable ankylosis is rated as amputation under Diagnostic 
Codes 5152 through 5156.  

There is no medical evidence that the residuals of the 
veteran's left hand injury are disabling to a compensable 
degree.  All of the medical evidence reveals full active 
range of motion and strength.  The only evidence of pain was 
at the August 1994 VA examination when the veteran complained 
of "ill[-]defined" aches and pains of the left hand and 
fingers.  That examiner, however, found no disturbance of 
function of the left hand, and the veteran acknowledged he 
had no disturbance in power or ordinary activities.  

In the absence of evidence of disability analogous to 
extremely unfavorable ankylosis, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the residuals of the veteran's left hand injury.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Veterans Appeals in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
At no time since service, however, has the veteran had any 
disabling residuals of the left hand injury.  



ORDER

The claim for an effective date earlier than May 30, 1996, 
for the assignment of a 10 percent rating for the service-
connected acne is denied.  

A compensable rating for the service-connected residuals of a 
left hand injury is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

